UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6759


BLAKE SANDLAIN,

                     Petitioner - Appellant,

              v.

BARBARA RICKARD, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:19-cv-00072)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Blake Sandlain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Blake Sandlain, a federal prisoner, appeals the district court’s order denying his

motion for relief from judgment following the district court’s denial of his 28 U.S.C.

§ 2241 (2018) petition. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Sandlain v. Rickard,

No. 1:19-cv-00072 (S.D.W. Va. May 14, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2